Citation Nr: 0830277	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  02-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for PTSD.  

Procedural history

In an unappealed March 1997 rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
PTSD.

The March 2002 rating decision denied the claim because the 
veteran had not submitted new and material evidence in 
support of her previously denied claim for service 
connection.  In a July 2003 decision, the Board remanded the 
claim for further procedural and evidentiary development.  In 
an April 2006 decision, the Board reopened the claim and 
remanded it for further evidentiary development.  In an April 
2007 decision, the Board again remanded the claim pursuant to 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The veteran's stressor event is not supported by credible 
evidence that the stressor event actually occurred.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1131 (West 2002); 38 U.S.C.A. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, formerly a U.S. Coast Guard rescue boat 
coxswain, essentially contends that she suffers from PTSD as 
a result of a 1977 failed rescue attempt of a seven year-old 
girl which occurred when the veteran was assigned to the 
Coast Guard base at Sault Ste. Marie, Michigan.

The Board will address certain preliminary matters and then 
render a decision on the claim.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim in an 
April 2007 decision for further evidentiary development.  
Specifically, the Board ordered VBA to comply with the April 
2006 remand order by requesting evidence pertaining to the 
rescue attempt relied upon by the veteran from the American 
and Canadian police offices in the area where the event 
allegedly occurred and for the VA examiner who provided the 
May 2005 examination report to clarify whether the diagnosed 
PTSD was due to the stressor claimed.  In addition, the April 
2007 remand required the RO to attempt to obtain U.S. Coast 
Guard records regarding the unit stationed at Sault Ste. 
Marie, Michigan (Lake Superior), during the summer of 1976 
and/or 1977).  Finally, the remand required VBA to make 
findings "whether evidence establishes the existence of a 
stressor or stressors," and to specifically discuss the 
stressor involving the "failed attempt to rescue the minor 
child and the stressor involving the search and rescue 
attempt of the SS Edmund Fitzgerald."

In this case, the record includes responses from the Canadian 
and American police departments indicating they had no 
relevant records.  In addition, the response regarding Coast 
Guard records indicates no records regarding the attempted 
rescue were available, and a general report regarding the SS 
Edmund Fitzgerald is of record.  A September 2006 VA medical 
report addresses the nexus between the veteran's PTSD and the 
claimed stressor events.  Finally, the June 2008 supplemental 
statement of the case (SSOC) described the unsuccessful 
attempts to locate corroborating documentation of the 
stressor events, informed the veteran of the elements of 
service connection, and concluded that her PTSD condition was 
not related to her military service.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board finds that VBA made all reasonable 
attempts to locate the documentation described in the April 
2006 and April 2007 remand orders, and obtained the 
clarification of the medical examiner's opinion regarding the 
nexus between the veteran's PTSD and the claimed stressors.  

The Board notes that the SSOC did not make findings "whether 
evidence establishes the existence of a stressor or 
stressors," and did not specifically discuss the stressor 
involving the "failed attempt to rescue the minor child and 
the stressor involving the search and rescue attempt of the 
SS Edmund Fitzgerald."  However, the Board finds that the 
SSOC was in substantial compliance with the remand order 
because the conclusion that the veteran's PTSD condition is 
unrelated to her military service necessarily implies that 
neither stressor event was adequately substantiated in the 
record.  

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the appellant with notice in 
letters dated February 2005 and May 2006.  In each letter the 
RO informed the veteran what was required to substantiate a 
claim for service connection by informing her that the 
evidence needed to show a current disability, the incurrence 
of an in-service injury or disease, and medical evidence of a 
nexus between the two.  

In addition, both letters notified the veteran in that 
reasonable efforts would be made to help her obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on her 
claim.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice of how VA determines disability ratings and effective 
dates in the May 2006 letter. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR) and all pertinent VA medical records are in the 
claims file.  Records were sought from the Coast Guard, Royal 
Canadian Mounted Police, and from police departments in 
Michigan and Ontario, Canada.  The veteran was provided 
medical examinations pertaining to her claim for entitlement 
to service connection for PTSD October 2002 and May 2005.  

VA has further assisted the veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has chosen not to present evidence and 
testimony at a hearing before a Veterans Law Judge.  See the 
July 2002 VA Form 9 substantive appeal.

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Credibility of witnesses and evidence

It is the province of the Board to determine credibility of 
witnesses and evidence in the record.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing Madden, recognized that the Board had 
inherent fact-finding ability. In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Board assesses the statements of lay witnesses by first 
determining whether the witness is competent to make the 
statement at issue.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience, and such evidence must be 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Court found in Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996), that credible 
testimony is that which is plausible or capable of being 
believed. Caluza citing Indiana Metal Prods. v. NLRB, 442 
F.2d 46, 52 (7th Cir. 1971) (citing Lester v. State, 370 
S.W.2d 405, 408 (1963)); see also Weliska's Case, 131 A. 860, 
862 (Me. 1926); Erdmann v. Erdmann, 261 P.2d 367, 369 (Mont. 
1953) ("A credible witness is one whose statements are within 
reason and believable . . . ."). 

The term "credibility" is generally used to refer to the 
assessment of oral testimony. See, e.g.,  Anderson v. 
Bessemer City, 470 U.S. 564, 575 (1985) ("only the trial 
judge can be aware of the variations in demeanor and tone of 
voice that bear so heavily on the listener's understanding of 
and belief in what is said"); NLRB v. Walton Manufacturing 
Co., 369 U.S. 404, 408 (1962) (trier of fact "sees the 
witnesses and hears them testify, while the [NLRB] and the 
reviewing court look only at cold records"); Jackson v. 
Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 1985) (trier 
of fact has opportunity to observe "demeanor" of witness in 
determining credibility).

In Caluza the Court remarked that the credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  The credibility of a witness can be impeached by 
a showing of interest, bias, inconsistent statements, or, to 
a certain extent, bad character. See State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 
415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written 
statements). 

Although credibility is often defined as determined by the 
demeanor of a witness, a document may also be credible 
evidence. See, e.g., Fasolino Foods v. Banca Nazionale Del 
Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 1991); In Re 
National Student Marketing Litigation, 598 F. Supp. 575, 579 
(D.D.C. 1984).  In determining whether a document submitted 
by a veteran is credible, a VA adjudicator may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran.  See Caluza supra.  

Finally, a veteran's testimony may be affected by his being 
an interested party.  While VA cannot ignore a veteran's 
statements or testimony simply because he is an interested 
party, the Board may assess whether his personal interest 
affects his credibility.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).

Analysis

Preliminarily, the Board observes that the veteran has 
contended that two stressful events were the cause of her 
PTSD: (1) the rescue attempt of a seven year-old girl; and, 
(2) her involvement in the attempted rescue of survivors from 
the SS Edmund Fitzgerald.  As is more thoroughly discussed 
below, it appears that the VA examiner determined only that 
the rescue attempt is an underlying stressor of her PTSD.  
There is nothing to indicate that the event regarding the SS 
Edmund Fitzgerald is a stressor in conformance with DSM-IV.  
Therefore, the Board will only address the claimed event 
which has been demonstrated to underlie her PTSD.

As noted above, service connection for PTSD requires (1) 
medical evidence diagnosing the condition in conformance with 
DSM IV, section 309.81; (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  In this case, the 
veteran was diagnosed with PTSD, and the May 2006 VA examiner 
stated that the veteran's PTSD "is attributable to her 
inability to rescue or save the child's life in question in 
the waters between the United States and Canadian border."  
Thus, the first two elements are satisfied.

The crux of this case is whether the statements of M.B., a 
crewmember on the boat the veteran commanded during the 
rescue attempt, are (1) credible and (2) sufficient to 
establish the existence of the stressor event which underlies 
the veteran's PTSD diagnosis.  Put succinctly, the Board must 
assess, in the context of the record as a whole, whether 
M.B.'s statements are true.  

The record includes the veteran's DD 214 document which 
states that the veteran was a Boatswains Mate Third Class 
(BM3) stationed at the U.S. Coast Guard Base at Sault Ste. 
Marie, Michigan.  The veteran submitted a photograph, which 
appears to be taken from a Coast Guard publication, and 
includes a note below the photo indicating that the veteran 
"serves as a small boat coxswain on the 30 and 41 search and 
rescue boats."  The Board finds that veteran is competent to 
state what she saw and heard during the period and question; 
she was a boat handler and worked in search and rescue in the 
location where the event allegedly happened.  However, as 
indicated above, the veteran's statements, standing alone, 
are not sufficient under 38 C.F.R. §§ 3.304(f).

The veteran stated in a statement received in October 1996 
that she was given an assignment to search for a "7 yr old 
little girl who had accidently fallen into a restricted area 
on the Canadian side of the Locks."  The veteran stated that 
she could see the girl's "parents and Canadian Police 
searching the shoreline . . . ."  She recalled how the 
mother was hysterical and "hollering 'find my baby.'"  The 
veteran stated that "we spotted something in the water and 
thought it was the little girl."  The veteran stated that 
she went into the water to rescue the girl.  The veteran 
stated that she got to the child and "all I could see was 
her hair all spread out in the water and when I got to her 
and tried to turn her over it was just part of her head and 
you couldn't even recognize her mangled little body."  The 
veteran stated that she screamed and pushed the body away and 
got in the rescue boat where she "called into Soo Control 
and told them it was not the little girl and the Canadian 
patrol was going to have to check their side."  The 
veteran's statement continued, "I could not drag her little 
mangled body out so I gave the job to the Canadian police and 
Port Security."  The veteran recalled that "the whole time 
I was in the water I remember the Little Girl's mother 
screaming at me . . . ."  The event occurred in the "summer 
of 1976 & 1977."

In a June 2001 statement in support of her new claim, the 
veteran requested that the RO obtain "records that show the 
rescue missions I was call out on when I was a small boat 
coxswain and it will show the drowning of the Little 7 year 
old girl I'm still dreaming about."  

In a February 2005 statement, the veteran stated that she 
recalled being informed that the Coast Guard control had 
"received a call a 7 yr old girl had been pushed off the 
bridge by her mother and it was our area and responsibility 
to try to locate and save the girl or rescue her body . . . 
It did not take us long to get to the area & see her body off 
in the distance caught on some rocks in shallow water . . . I 
knew she was dead the instant I saw her . . . we had then 
drifted closer to the Canadian shore and was in their 
jurisdiction so I had to leave her little body their (sic) 
and made my way back to the Boat and called in to have the 
Canadian authorities pick up her body."  She stated she felt 
bad because "I was not strong enough to carry her that far . 
. . all this time her mother was screaming at me all these 
things . . . ."  

In an attempt to corroborate her own statements, the veteran 
has submitted two statements of M.B.  In a statement received 
in September 2001 M.B. stated that in 1977 he had been a 
mechanic on a "44 foot boat" commanded by the veteran.  
"In that year we had a call for a Seven year old that was 
drowning."  He describes how the boat went out and they 
heard "that his mother may have dropped the child from the 
bridge going to Canada."  M.B. stated that "we searched for 
hours with no luck 
. . . everyone on board was distraught but there was nothing 
we could do but go back to station."  

In a statement dated February 16, 2005, M.B. stated that the 
veteran "asked me to submit another statement and be more 
specific on the details I remembered of the 7 year old child 
drowning."  On the "night we got the call, my duty was to 
get the engines of the 41 ft rescue boat started . . . ."  
"When [the veteran] came back to the boat, and we got 
underway she told us we were to locate and rescue this 7 year 
old child that the mother had pushed off the bridge between 
the U.S. and Canadian boarder (sic)."  M.B. stated that:

When we got to the area and spotted the child off 
in the distance . . . .  I remember [the veteran] 
being angry because she could hear the child's 
mother hollering and cursing her.  [The veteran] 
got the wire basket and was gone for about 30 min 
and we could barely see her, but I remember hearing 
her scream.  She came back to the boat and said she 
could not get her and called control and reported 
this.

M.B. appears to be competent to state what he experienced.  
The Board notes there is no verification of his service in 
the record, but to the extent that M.B. states how he came to 
be at the location of the attempted rescue, his statement 
seems plausible.

The veteran's statements and M.B.'s statements corroborate 
each other to the extent that the documentation corroborates 
the veteran's statements; that is, the Board finds that the 
veteran was stationed at the Sault Ste. Marie U.S. Coast 
Guard Station during the summer of 1977, and that she was a 
coxswain of a rescue boat.  The statements also corroborate 
each other to the extent that at some point in 1977, the 
veteran conducted a search effort for a seven year old child.  
Beyond this point, however, the statements are murkier.

M.B.'s initial statement indicates that they "searched for 
hours" for a male child without results and, although they 
were distraught and disappointed, they came back.  There was 
nothing about reporting anything to the Canadians, nothing 
regarding the parents, nothing regarding sighting the body, 
and nothing about the veteran going into the water to perform 
a rescue attempt.  In contrast, after the veteran had 
requested that he provide "more specific" details, M.B. 
remembered detail that they "got to the area" and saw the 
child.  He remembered the veteran getting out of the boat for 
about 30 minutes and remembered that she screamed.  He also 
remembered that the veteran came back to the boat, reported 
the fact that she could not get the child, and how the 
veteran was angry about the statements the parents made to 
her.  For the following reasons, the Board finds that M.B.'s 
February 2005 statement is not credible.

First, the February 2005 statement was made after the veteran 
requested more detail.  The Board finds that it is more than 
coincidental that M.B.'s facts more closely mirror those of 
the veteran's version of events than they mirror his 
September 2001 statement.  The February statement appears to 
be more of an attempt to accommodate a friend's request than 
to provide an accurate recollection of the event.  Indeed, 
M.B.'s two statements are mutually inconsistent.  Second, the 
September 2001 statement rings true to what a person would 
remember 24 years after the fact.  M.B. recalled in general 
detail what had happened, and did not provide any detail 
beyond the general because such detail had dimmed in the 
passage of time.  The February statement, on the other hand, 
does not ring true.  M.B. remembers detail that is critical 
to the veteran - such as getting out of the boat for about 30 
minutes.  That is a major detail, something that would have 
made the event memorable and thus reported in the September 
2001 statement.  The fact that he remembered it after 
communicating with the veteran makes such a statement 
suspicious.

As noted above, in Caluza the Court remarked that the 
credibility of a witness can be impeached by a showing of 
bias and inconsistent statements.  In this case, M.B. appears 
to be a friend of the veteran and, as discussed, his 
statements are factually inconsistent.  Thus, the statements 
of M.B. are found to be incredible.

The Board need not determine whether the veteran's statements 
are credible.  As noted above, 38 C.F.R. §§ 3.304(f) requires 
credible supporting evidence that the claimed in-service 
stressor occurred.  There is no evidence of record other than 
the statements of M.B. that tends to support that the 
veteran's stressor statement occurred.  Without such credible 
supporting evidence, the veteran's statements are not 
sufficient by themselves and the veteran's claim is without 
merit.

For those reasons, the Board finds that the veteran's claim 
for entitlement to service connection for PTSD is not 
warranted.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


